



COURT OF APPEAL FOR ONTARIO

CITATION:
1196158
    Ontario Inc. v. 6274013 Canada Limited, 2012 ONCA 689

DATE201012

DOCKET: C54452

Laskin, Sharpe and Epstein JJ.A.

BETWEEN

1196158 Ontario Inc.

Plaintiff (Appellant)

and

6274013 Canada Limited, Rob Kumer, CB Richard Ellis
    Limited, John LaFontaine, Karen Pickernell, Carl Lavoie, William Neilson
    Limited, Toronto Hydro Corporation, Toronto Hydro-Electric System Ltd. and
    Toronto Hydro Energy Services Inc.

Defendants (Respondents)

William Pepall and Louise Moher, for the appellant

J. Schatz and D. Holden, for the respondents 6274013
    Canada Limited and Rob Kumer

Sonja Williams, for the respondents Toronto Hydro
    Corporation, Toronto Hydro-Electric System Ltd. and Toronto Hydro Energy
    Services Inc.

S. Pettipiere, for the respondent CB Richard Ellis
    Limited

Christiaan Jordaan, for the respondent William Neilson
    Limited

Heard: June 7, 2012

On appeal from the order of Justice Leonard Ricchetti of
    the Superior Court of Justice dated September 15, 2011, with reasons reported
    at 2011 ONSC 5410.

COSTS ENDORSEMENT

[1]

Since releasing our reasons for judgment in this appeal we have received
    a written request from counsel for the respondents CB Richard Ellis Limited,
    John Lafontaine, Karen Pickernell, and Carl Lavoie that they be awarded costs
    of the appeal. Counsel for these parties filed a factum, but made no oral
    submissions on the appeal. In the circumstances, we agree with Mr. Pepalls
    suggestion that a counsel fee in the same amount as that awarded to the other
    respondents would be duplicative. In our view these respondents should receive
    one half of the costs awarded to the other respondents, namely, $3750 inclusive
    of disbursements and taxes.

John Laskin J.A.

Robert J. Sharpe J.A.

Gloria
    J. Epstein J.A.


